 



Exhibit 10.34

ISG Managers Incentive Plan

1. Purpose

The purpose of the Plan is to advance the long-term interests of International
Steel Group Inc. by (i) motivating executive and management personnel by means
of long-term incentive compensation, (ii) furthering the identity of interests
of participants with those of the shareholders of the Corporation through the
performance of the Common Stock of the Corporation and (iii) permitting the
Corporation to attract and retain executive and management personnel upon whose
judgment the successful conduct of the business of the Corporation largely
depends. Toward this objective, the Committee may grant stock appreciation
rights and performance bonuses to Key Employees of the Corporation, on the terms
and subject to the conditions set forth in the Plan.

2. Definitions

     2.1 “Award” means any form of stock appreciation right or performance bonus
granted under the Plan, whether singly, in combination, or in tandem, to a
Participant by the Committee pursuant to such terms, conditions, restrictions
and limitations, if any, as the Committee may establish by the Award Agreement
or otherwise.

     2.2 “Award Agreement” means a written agreement with respect to an Award
between the Corporation and a Participant establishing the terms, conditions,
restrictions and limitations applicable to an Award. To the extent an Award
Agreement is inconsistent with the terms of the Plan, the Plan shall govern the
rights of the Participant thereunder.

     2.3 “Board” means the Board of Directors of the Corporation.

     2.4 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

     2.5 “Committee” means the Compensation Committee of the Board, or such
other committee or persons designated by the Board, authorized to administer the
Plan under Section 3 hereof.

     2.6 “Common Stock” means Common Stock of the Corporation.

     2.7 “Corporation” means International Steel Group Inc.

     2.8 “Key Employee” means an employee of the Corporation who holds a
position of responsibility in a managerial, administrative or professional
capacity, and whose performance, as

1



--------------------------------------------------------------------------------



 



determined by the Committee in the exercise of its sole and absolute discretion,
can have a significant effect on the growth, profitability and success of the
Corporation.

     2.9 “Participant” means any individual to whom an Award has been granted by
the Committee under this Plan.

     2.10 “Plan” means the International Steel Group Inc. Managers Incentive
Plan.

3. Administration

     The Plan shall be administered under the supervision of the Committee
composed of such individuals as the Board shall designate. The Committee shall
be authorized to appoint such person or persons (which may include officers of
the Corporation) to administer the Plan as the Committee shall deem appropriate.

     Members of the Committee shall serve at the pleasure of the Board, and may
resign by written notice filed with the Chief Executive Officer or the Secretary
of the Corporation.

     A vacancy in the membership of the Committee shall be filled by the
appointment of a successor member by the Board. Until such vacancy is filled,
the remaining members shall constitute a quorum and the action at any meeting of
a majority of the entire Committee, or an action unanimously approved in
writing, shall constitute action of the Committee. Subject to the express
provisions of this Plan, the Committee shall have conclusive authority to
construe and interpret the Plan, any Award Agreement entered into hereunder and
to establish, amend and rescind administrative policies for the administration
of this Plan and shall have such additional authority as the Board of Directors
may from time to time determine to be necessary or desirable.

4. Eligibility

     Any Key Employee is eligible to become a Participant in the Plan.

5. Term

     The Plan shall become effective as of its adoption by the Board and shall
terminate at such time as the Board determines.

2



--------------------------------------------------------------------------------



 



6. Participation

     The Committee shall select, from time to time, Participants from those Key
Employees who, in the opinion of the Committee, can further the Plan’s purposes
and the Committee shall determine the type or types of Awards to be made to the
Participant. The terms, conditions and restrictions of each Award shall be set
forth in an Award Agreement.

7. Stock Appreciation Rights

     (a) Grants. Awards may be granted in the form of stock appreciation rights
(“SARs”). SARs shall entitle the recipient to receive a payment equal to the
appreciation in market value of a stated number of shares of Common Stock from
the price stated in the Award Agreement to the market value of the Common Stock
on the date of exercise or surrender.

     (b) Terms and Conditions of SARs. SARs shall be exercisable in whole or in
such installments and at such times as may be determined by the Committee. The
base price of an SAR shall also be determined by the Committee; provided,
however, that such price shall not be less that the fair market value of the
Common Stock, as determined by the Committee, on the date of the award of the
SAR.

     (c) Deemed Exercise. The Committee may provide that an SAR shall be deemed
to be exercised at the close of business on the scheduled expiration date of
such SAR, if at such time the SAR by its terms is otherwise exercisable and, if
so exercised, would result in a payment to the Participant.

     (d) Maximum Value. Any SAR awarded under this Plan shall contain a limit on
the maximum amount payable thereunder, which maximum amount shall not exceed the
fair market value (as of the date of the Award) of the stated number of shares
to which the SAR relates.

     (e) Additional Terms and Conditions. The Committee may, consistent with the
Plan, by way of the Award Agreement or otherwise, determine such other terms,
conditions, restrictions and/or limitations, if any, on any SAR Award, including
but not limited to determining the manner in which payment of the appreciation
in value shall be made.

3



--------------------------------------------------------------------------------



 



8. Performance Bonuses

     (a) Grants. Awards may be granted in the form of performance bonuses, which
may be conditioned upon the achievement of such individual or corporate
performance targets, service criteria, or other factors as the Board shall
determine.

     (b) Additional Terms and Conditions. The Committee may, consistent with the
terms of this Plan, by way of the Award Agreement or otherwise, determine the
manner of payment of Awards of Performance Bonuses and other terms, conditions,
restrictions or limitations, if any, on any Award of Performance Bonuses.

9. Payment of Awards

     SARs and Performance Bonuses shall be payable in cash, except to the extent
otherwise set forth in an Award Agreement.

10. Dividends and Dividend Equivalents

     If an Award is granted in the form of an SAR, the Committee may choose, at
the time of the grant of the Award, to include as part of such Award an
entitlement to receive dividends or dividend equivalents, subject to such terms,
conditions, restrictions or limitations, if any, as the Committee may establish.
Dividends and dividend equivalents shall be paid in such form and manner and at
such time as the Committee shall determine.

11. Termination of Employment

     The Committee shall adopt administrative policies determining the
entitlement of Participants who cease to be employed by the Corporation whether
because of death, disability, resignation, termination or retirement and shall
set forth in the applicable Award Agreement the effect any such cessation of
employment shall have on the Award.

12. Assignment and Transfer

     The rights and interests of a Participant under the Plan may not be
assigned, encumbered or transferred except, in the event of the death of a
Participant, by will or the laws of descent and distribution.

4



--------------------------------------------------------------------------------



 



13. Adjustments Upon Changes in Capitalization or Corporate Transactions

     In the event of any change in the outstanding shares of Common Stock by
reason of any reorganization, recapitalization, stock split, stock dividend,
combination or exchange of shares merger, consolidation or any change in the
corporate structure or shares of the Corporation, the terms of outstanding
Awards shall be appropriately adjusted by the Committee whose determination
shall be final.

     If significant acquisitions or sales by the Corporation occur, or other
events, which in the sole judgment of the Compensation Committee (at the
direction of the Board, may have a material effect upon the operation of the
Plan, the Committee may make such adjustments to this Grant (including an
adjustment in the base price of a grant or the number of SARs granted) so as to
avoid inequities or windfall payments to Participants, and to carry out the
overall goals of the Plan.

14. Withholding Taxes

     The Corporation shall be entitled to deduct from any payment under the Plan
the amount of all applicable federal, state, and local income and employment
taxes required by law to be withheld with respect to such payment or may require
the Participant to pay to it such tax prior to and as a condition of the making
of such payment.

15. Satisfaction of Regulatory Requirements

     Notwithstanding anything contained in this Plan to the contrary, no
Participant shall have the right to exercise an SAR, and the Corporation shall
have no obligation to make any payment pursuant to an Award Agreement, if such
exercise or the making of such payment would violate any federal or state
securities laws.

16. No Right to Continued Employment or Grants

     Participation in the Plan shall not give any Key Employee any right to
remain in the employ of the Corporation. The Corporation reserves the right to
terminate the employment of any Key Employee at any time. The adoption of this
Plan shall not be deemed to give any Key Employee or any other individual any
right to be selected as a Participant, to be granted any Awards hereunder or, if
granted an Award in any year, to receive Awards in any subsequent year.

5



--------------------------------------------------------------------------------



 



17. Amendment

     The Committee may suspend, amend, or terminate the Plan at any time
provided, however, that no such suspension, amendment, or termination shall
adversely affect the rights of any Participant under any outstanding Award
Agreement without the consent of such Participant.

18. Governing Law

     The Plan shall be governed by and construed in accordance with the laws of
the State of Ohio, except as preempted by applicable Federal law.

19. No Right, Title, or Interest In Corporation Assets

     No Participant shall have any rights as a shareholder as a result of
participation in the Plan. To the extent any person acquires a right to receive
payments from the Corporation under this Plan, such rights shall be no greater
than the rights of an unsecured creditor of the Corporation.

6